DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
The amendments filed 04/19/2021 have been entered. Claims 1-17 remain pending in the application. 
 Solely due to the amendments, applicant’s arguments, with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the previous rejection set forth in the previous office action mailed 11/17/2020 has been withdrawn. However, upon further consideration, new ground(s) of rejection have been raised (See below). 

Response to Arguments
Applicant's arguments, with respect to the objections to the drawings filed 04/19/2021 have been fully considered but they are not persuasive. 
The applicant argues that Figure 2 does show every feature the invention specified in the claims. 
In particular the applicant cites paragraphs [0015]-[0042] of the as-filed specification. In other words, the applicant has cited all but the last four (4) paragraphs of the as-filed specification. Simply citing a majority of the specification and making a 
However, while the claims are read in light of the specification, claim limitations are not read in from the specification. 
In the plain reading of the claims and comparing what is claimed versus what is shown in FIG. 2, a person of ordinary skill in the art would realize that NOT ever feature that is claimed is shown. 
Simply having an arrow from “threshold value determination” (3) to “memory” (4) which recites “SOM”, “paths”, “# hits”, and “Threshold values” does NOT show or indeed suggest, for example: 
How the SOM is “optimized” (See for example Claim 4) 
In claim 6 for example, how the number of hits is stored instead of the “duration of the good states.” 
How the threshold values are determined. 
Figure 2, at best, shows a general overview of the invention; it does NOT illustrate, as is required by 37 CFR 1.83(a) “…every feature of the invention specified in the claims…”

	For at least these reasons, the objections to the drawings are maintained. 
Applicant's arguments, with respect to 35 U.S.C 103 filed 04/19/2021 have been fully considered but they are not persuasive. 

	
Examiner’s Remarks
The examiner notes the conditional language as recited in multiple claims. For example, Claims 1, 2, 12, and 17 recite “…when the one threshold is not exceeded …”
The language “when the one threshold is not exceeded” is considered conditional language/conditional statement. That is, it is a Contingent Clause (MPEP 2111.04 (II). The examiner notes that Contingent Clauses do NOT carry any patentable weight and “only required those steps that MUST be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” The examiner suggests amending the claims such that the functional requirements for the claim are positively recited. 
The examiner notes, that solely for purposes of compact prosecution, the contingent clauses that appear in the claims will be examined on their merits. However, the examiner suggests amending the language of the claim, such that the limitations are functional requirements. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Further, any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
 Therefore, the “optimization step” as claimed in at least Claim 4, the “automatically calculating and storing the threshold values” as claimed in at least Claim 4, the “duration of good states” and “is additionally used to check the duration of the current states…” as claimed in at least Claim 2, and at least the “symptom vector” as Claimed in at least Claim 1, 12, and 17 must be shown in detail in the drawings. 
The examiner notes that the specification does describe what a “symptom vector” is, but fails to show how “a symptom vector…specifies the process anomaly in more detail.” The objection is closely related to the rejection under 112(b) given to the same language. 
Further, none of the drawings show or describe what functionality is encompassed by or is considered “optimization”. In fact, none of the drawings show that the self-organizing map is optimized and/or how “optimization” is performed. 
Also, regarding, the “duration of good states.” None of the drawings show that the duration is even acquired or that some check is performed using the duration of the “good states.” Merely Figure 2, at best, shows the use of “# of hits” (see reference number 8). 
Finally, regarding the “automatically calculating and storing the threshold” language. Figure 2. Does show (see reference number 3) “Threshold value determination” but this does not describe or fully show HOW the threshold values are “automatically calculated.” 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Representative Claim 1 recites:
 calculating the Euclidean distances of the current state vector to a neuron of the neurons determined as a neuron hit of the neurons hits and checking whether one of the threshold values determined in the learning phase is exceeded

The examiner notes at least the underlined portion of the claim limitation above. This phrase is indefinite. The examiner cannot determine the metes and bounds of this emphasized portion. Appropriate correction is required. 
In the interested of compact prosecution however, this claim limitation is interpreted as encompassing calculating the Euclidean distance between a input and some reference value and checking whether the distance calculated exceeds one of the thresholds determined. 
The examiner notes that Claim 1 is representative. Independent claims 12 and 17 recite similar subject matter and thus are similarly rejected. 

Claim Rejections - 35 USC § 103

For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otte (US 6,314,413) in view of Kumpulainen et al. (“Local anomaly detection for mobile network monitoring”, NPL 2008) and further in view of Patan ("Artificial Neural Networks for the Modeling and Fault Diagnosis of Technical Processes", NPL 2008).  
With respect to Claim 1, Otte teaches training a self-organizing map using historical process data as good states of the technical facility in a learning phase (Col. 2 Lines 42-50 "developing a self-organizing, neural network in a state space of a plant, on a basis of a self-organizing neural algorithm…producing a reference channel of permissible process events by projecting the plant states onto the neural map." Col. 9 Lines 42-45 "This is because the reference channel corresponds to a reference model for the good states of a plant, including an adjustable tolerance band.").
determining and storing reference path regions in a preparation step, wherein the reference path regions are defined with the aid of a temporal sequence of neuron hits in the self-organizing map and tolerances of the neuron hits in the learning phase (Col. 2 Lines 42-50 "developing a self-organizing, neural network in a state space of a plant, on a basis of a self-orgnaizing neural algorithm…producing a reference channel of permissible process events by projecting the plant states onto the neural map." Col. 7 Lines 67 - Col. 8 line 1. "A neuron on the SOM accordingly corresponds to a concrete state." Col. 3. Lines 22-25 "For example, a data example or sample, that is to say a vector having the values of the n process variables at a time t0, corresponds to a point in this state space." Col. 4 Lines 15-19 "In this way, it is possible to produce process vectors at each time tm and to represent them...as a cloud of points, and this process a process trajectory." Col. 7 Lines 40-45 "If these winner neurons are connected to one another, a trajectory of the current process states over time...is developed on the structured map."). 
Otte further teaches evaluating current process data in the technical facility in the form of a state vector with the aid of the self-organizing map trained in the learning phase (Col. 4 Lines 15-19 "In this way, it is possible to produce process vectors at each time tm and to represent them...as a cloud of points, and this process a process trajectory." Col. 2 Lines 55-56 "monitoring whether the trajectory remains within or deviates from the reference channel." Col. 2 Lines 51-52 "Recording the process events by linking the neural map to the process." Further Note Col. 4 Lines 10-15 describe that the "process points" are combined into a vector.). 
comparing a current path with the reference path regions determined in the learning phase and defining a neuron to be hit with the aid of one of the reference path regions when the one threshold value is not exceeded in the check with neuron hit (Col. 2 Lines 55-56 "monitoring whether the trajectory remains within or deviates from the reference channel." The examiner notes monitoring a trajectory for deviations teaches comparing a current path (e.g. the trajectory) with the reference path regions (e.g. reference channel). The examiner notes the conditional language of this limitation that is this limitation and its functionality only appears to be accomplished “…when the one threshold value is not exceeded in the check with the neuron hit…”). 
Otte, however, does not appear to explicitly disclose storing threshold values for Euclidean distances of the good states to neurons, to which the Euclidean distances are calculated, in the self-organizing map in the learning phase. 
Otte, also does not appear to explicitly disclose calculating the Euclidean distances of the current state vector to a neuron of the neurons determined as a neuron hit of the neurons hits and checking whether one of the threshold values determined in the learning phase is exceeded.  
Otte, does not appear to explicitly disclose determining a symptom vector from the current vector and either the neuron hit or the neuron to be hit, wherein the determining of the symptom vector is performed based on the one threshold value of the neuron, and wherein when the symptom vector is different from a zero vector, the process anomaly is flagged, and the symptom vector specifies the process anomaly.
storing threshold values for Euclidean distances of the good states to neurons, to which the Euclidean distances are calculated, in the self-organizing map in the learning phase (Kumpulainen Section 2.2 “the improved method.”  “In local anomaly detection we form groups of [self-organizing map] SOM nodes and calculate the local anomaly threshold for each group…3. Set the anomaly threshold to predefined percentile of the distances from BMUs (quantization error) in each reference group. 4. For a sample to test, calculate the distance Dn+1 from its BMU, [the sample is] considered as an anomaly if it exceeds the local threshold…When new data are available, the distances from BMU are calculated for each data sample. The distances are compared to threshold in each reference group the BMU belongs to. If the threshold is exceeded, the sample is labeled as an anomaly…The anomaly threshold is calculated separately for each group.” Pg. 3846 Section 3.1 “Any method utilizing similarity measures, such as correlation or Euclidean distances, are directed affected by scaling…Euclidean distance, which is widely used in [Self Organizing Maps] SOM…” The examiner notes that using “Euclidean distance” as disclosed by Kumpulainen as the “distance” measure used in the method disclosed in section 2.2 would have been obvious because Euclidean distance, by definition, is the distance (or length) between two points in a space. Indeed, in Kumpluainen’s “improved method” the distance is between a sample point (first point) and its respective BMU (second point) in the self-organizing map (i.e. space). 
Therefore the examiner submits that calculating a local anomaly threshold which is based on a distance from a Best Matching Unit (i.e. the good state to neurons), and comparing the distances teaches “storing threshold values for Euclidean distances of 
Kumpulainen also teaches calculating the Euclidean distances of the current state vector to a neuron of the neurons determined as a neuron hit of the neurons hits and checking whether one of the threshold values determined in the learning phase is exceeded (Kumpulainen Section 2.2 “the improved method.”  “In local anomaly detection we form groups of [self-organizing map] SOM nodes and calculate the local anomaly threshold for each group…3. Set the anomaly threshold to predefined percentile of the distances from BMUs (quantization error) in each reference group. 4. For a sample to test, calculate the distance Dn+1 from its BMU, [the sample is] considered as an anomaly if it exceeds the local threshold…When new data are available, the distances from BMU are calculated for each data sample. The distances are compared to threshold in each reference group the BMU belongs to. If the threshold is exceeded, the sample is labeled as an anomaly…The anomaly threshold is calculated separately for each group.” The examiner notes that calculating a local anomaly threshold which is based on a distance from a Best Matching Unit (i.e. the good state to neurons) and calculating a distance between that and a new data sample teaches “calculating the Euclidean distances of the current state vector to a neuron of the neurons determined as a neuron hit of the neurons hits and checking whether one of the threshold values determined in the learning phase is exceeded.”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the Self Organizing Map as taught by Otte modified with the multiple calculated local thresholds as taught by 


The combination of Otte and Kumpulainen, however, do not appear to explicitly disclose: 
Determining a symptom vector from the current vector and either the neuron hit or the neuron to be hit, wherein the determining of the symptom vector is performed based on the one threshold value of the neuron, and wherein when the symptom vector is different from a zero vector, the process anomaly is flagged, and the symptom vector specifies the process anomaly. 
Patan, however, does teach determining a symptom vector from the current vector and either the neuron hit or the neuron to be hit, wherein the determining of the symptom vector is performed based on the one threshold value of the neuron, and wherein when the symptom vector is different from a zero vector, the process anomaly is flagged, and the symptom vector specifies the process anomaly (Patan Chapter 7 Section 7.1  Simple Thresholding "To evaluate residuals and to obtain information about faults, simple thresholding can be applied. If residuals are smaller than the threshold value, a process is considered to be healthy, otherwise it is fault. For fault detection, the residual must meet the ideal condition being zero in the fault-free case and different from zero in the case of a fault.”
he examine notes that the residual vector r(k,θ) teaches “determining a symptom vector from the current vector and either the neuron hit or the neuron to be hit.” 
	Patan goes further (before equation 7.4) and recites “the diagnostic signal s(r) takes the value of one if the threshold value T has been exceeded. The examiner notes that the diagnostic signal, which is a comparison between the residual vector and “its [respective] assigned threshold” teaches “wherein the determining of the symptom vector is performed based on the one threshold value of the neuron.”) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the SOM (Self Organizing Map) as taught by the combination of Otte and Kumpulainen modified with the symptom vector as taught by Patan because would reduce the rate of “false alarms” (Patan Pg. 124 Section 7.1). 
With respect to Claim 2, the combination of Otte, Kumpulainen, and Patan teach acquiring and storing a respective duration of the good states in addition to the temporal sequence of neuron hits along a path in the learning phase (Otte Col. 7 Lines 38-41 "In the application phase, each respective current winner neuron at the time t0 is marked…if these winner neurons are connected to one another, a trajectory of the current process states over time (t0<t1<t2) is developed on the structured map." The examiner notes that storing the time and developing a trajectory of the process over 
The combination Otte, Kumpulainen, and Patan, further teach using the respective duration of the good states to check a duration of the current states and thereby to identify the process anomaly when the one threshold value is not exceeded and the path does not deviate during the evaluation of the current process states (As an initial matter, the examiner notes the conditional language used in this claim. That is, the functionality of “check a duration of the current states and thereby to identify the process anomaly” is only required “when the one threshold value is not exceeded and the path does not deviate…” The examiner suggests amending at least this limitation such that functional steps are positively recited. 
Otte Col. 2 Lines 55-56 "monitoring whether the trajectory remains within or deviates from the reference channel." Col. 7 Lines 38-41 "In the application phase, each respective current winner neuron at the time t0 is marked…if these winner neurons are connected to one another, a trajectory of the current process states over time (t0<t1<t2) is developed on the structured map." The examiner notes that storing the time and developing a trajectory of the process over time teaches using the respective duration of the good states to check a duration of the current states and thereby to identify the process anomaly when the one threshold value is not exceeded and the path does not deviate during the evaluation of the current process states.). 
With respect to Claim 3, the combination of Otte, Kumpulainen, and Patan teach sampling processes of the technical facility at discrete regular time intervals (Otte Col. 6 Lines 44-45 "…a data server based on a computer of a process 
The combination of Otte, Kumpulainen, and Patan further teach acquiring and storing the number of hits of a respective neuron instead of the respective duration of the good states (Kumpulainen Section 2.2 Step 1 “Train SOM and drop out nodes that have less than a specified number of hits. The examiner notes that, necessarily, if a determination is made based on “the number of hits” then the number of hits on a node MUST have been determined. Therefore, at least Kumpulainen’s step 1 teaches acquiring and storing the number of hits of a respective neuron instead of the respective duration of the good states.). 
The combination of Otte, Kumpulainen, and Patan, further teach performing a check with the aid of the respective number of hits with respect to the current states instead of a check on the duration of the current states (Kumpulainen Section 2.2 Step 1 “Train SOM and drop out nodes that have less than a specified number of hits. The examiner notes that, necessarily, if a determination is made based on “the number of hits” then the number of hits on a node MUST have been determined. The examiner further notes that dropping nodes that have less than a specified number of hits teaches “a check with the aid of the respective number of hits with respect to the current states instead of a check on the duration of the current states.” ). 
With respect to Claim 4, the combination of Otte, Kumpulainen, and Patan teach optimizing the self-organizing map (The examiner initially notes the extreme breadth of "optimizing". Otte Col. 8 Method Step 4 "Application -- On-line Optimization of the Process by Means of SOM."). 
automatically calculating and storing the threshold values for the individual nodal points by a re-evaluation of good states (Kumpulainen Section 2.2 Pg. 3844 see “Adaptive Thresholds”. Specifically, the system of Kumpulainen looks at two quantization error values (e.g. Euclidean distances) from different points. Note from the “improved method” (see top of section 2.2.) this happens when a sample, or data, is input into the system. Comparing distances and calculating adaptive (e.g. changing or dynamic) thresholds based on the sample data teaches automatically calculating and storing the threshold values for the individual nodal points by a re-evaluation of good states). 
With respect to Claim 5, the combination of Otte, Kumpulainen, and Patan teach applying a tolerance value to the threshold values (Otte Col. 2 20-21 "…and reference channels with adjustable tolerance widths are displayed on the map." Col. 9 Lines 41-45 "This is because the reference channel corresponds to a reference model for the good states of a plant, including an adjustable tolerance band."). 
With respect to Claim 6, the combination of Otte, Kumpulainen, and Patan teach sampling processes of the technical facility at discrete regular time intervals (Otte Col. 6 Lines 44-45 "…a data server based on a computer of a process control system, periodically collect process values from a technical plant." Col. 4 See eq. (1) "In this way, it is possible to produce process vectors at each time tm…"). 
The combination of Otte, Kumpulainen, and Patan further teach acquiring and storing the number of hits of the respective one neuron instead of the respective duration of the good states (Kumpulainen Section 2.2 Step 1 “Train SOM and drop out nodes that have less than a specified number of hits. The examiner notes that, 
The combination of Otte, Kumpulainen, and Patan, further teach checking the respective number of hits with respect to the current states (Kumpulainen Section 2.2 Step 1 “Train SOM and drop out nodes that have less than a specified number of hits. The examiner notes that, necessarily, if a determination is made based on “the number of hits” then the number of hits on a node MUST have been determined. The examiner further notes that dropping nodes that have less than a specified number of hits teaches “a check with the aid of the respective number of hits with respect to the current states instead of a check on the duration of the current states.” ). 
With respect to Claim 7, the combination of Otte, Kumpulainen, and Patan teach optimizing the self-organizing map (The examiner initially notes the extreme breadth of "optimizing". Otte Col. 8 Method Step 4 "Application -- On-line Optimization of the Process by Means of SOM."). 
The combination of Otte, Kumpulainen, and Patan further teach automatically calculating and storing the threshold values for the individual nodal points by a re-evaluation of good states (Kumpulainen Section 2.2 Pg. 3844 see “Adaptive Thresholds”. Specifically, the system of Kumpulainen looks at two quantization error values (e.g. Euclidean distances) from different points. Note from the “improved method” (see top of section 2.2.) this happens when a sample, or data, is input into the system. Comparing distances and calculating adaptive (e.g. changing or dynamic)  automatically calculating and storing the threshold values for the individual nodal points by a re-evaluation of good states). 
With respect to Claim 8, the combination of Otte, Kumpulainen, and Patan teach optimizing the self-organizing map (The examiner initially notes the extreme breadth of "optimizing". Otte Col. 8 Method Step 4 "Application -- On-line Optimization of the Process by Means of SOM."). 
The combination of Otte, Kumpulainen, and Patan further teach automatically calculating and storing the threshold values for the individual nodal points by a re-evaluation of good states (Kumpulainen Section 2.2 Pg. 3844 see “Adaptive Thresholds”. Specifically, the system of Kumpulainen looks at two quantization error values (e.g. Euclidean distances) from different points. Note from the “improved method” (see top of section 2.2.) this happens when a sample, or data, is input into the system. Comparing distances and calculating adaptive (e.g. changing or dynamic) thresholds based on the sample data teaches automatically calculating and storing the threshold values for the individual nodal points by a re-evaluation of good states). 
With respect to Claim 9, the combination of Otte, Kumpulainen, and Patan teach applying a tolerance value to the threshold values (Otte Col. 2 20-21 "…and reference channels with adjustable tolerance widths are displayed on the map." Col. 9 Lines 41-45 "This is because the reference channel corresponds to a reference model for the good states of a plant, including an adjustable tolerance band."). 
With respect to Claim 10, the combination of Otte, Kumpulainen, and Patan teach applying a tolerance value to the threshold values (Otte Col. 2 20-21 "…and reference channels with adjustable tolerance widths are displayed on the map." Col. 9 
With respect to Claim 11, the combination of Otte, Kumpulainen, and Patan teach applying a tolerance value to the threshold values (Otte Col. 2 20-21 "…and reference channels with adjustable tolerance widths are displayed on the map." Col. 9 Lines 41-45 "This is because the reference channel corresponds to a reference model for the good states of a plant, including an adjustable tolerance band."). 

With respect to Claim 12, Otte teaches a computer program product comprising a non-transitory computer readable storage medium storing instructions executable by a computer for improved identification of a process anomaly in a technical facility, the instructions comprising: training a self-organizing map using historical process data as good states of the technical facility in a learning phase (Col. 2 Lines 42-50 "developing a self-organizing, neural network in a state space of a plant, on a basis of a self-organizing neural algorithm…producing a reference channel of permissible process events by projecting the plant states onto the neural map." Col. 9 Lines 42-45 "This is because the reference channel corresponds to a reference model for the good states of a plant, including an adjustable tolerance band.").
Otte further teaches determining and storing reference path regions in a preparation step, wherein the reference path regions are defined with the aid of a temporal sequence of neuron hits in the self-organizing map and tolerances of the neuron hits in the learning phase (Col. 2 Lines 42-50 "developing a self-producing a reference channel of permissible process events by projecting the plant states onto the neural map." Col. 7 Lines 67 - Col. 8 line 1. "A neuron on the SOM accordingly corresponds to a concrete state." Col. 3. Lines 22-25 "For example, a data example or sample, that is to say a vector having the values of the n process variables at a time t0, corresponds to a point in this state space." Col. 4 Lines 15-19 "In this way, it is possible to produce process vectors at each time tm and to represent them...as a cloud of points, and this process a process trajectory." Col. 7 Lines 40-45 "If these winner neurons are connected to one another, a trajectory of the current process states over time...is developed on the structured map."). 
Otte further teaches evaluating current process data in the technical facility in the form of a state vector with the aid of the self-organizing map trained in the learning phase (Col. 4 Lines 15-19 "In this way, it is possible to produce process vectors at each time tm and to represent them...as a cloud of points, and this process a process trajectory." Col. 2 Lines 55-56 "monitoring whether the trajectory remains within or deviates from the reference channel." Col. 2 Lines 51-52 "Recording the process events by linking the neural map to the process." Further Note Col. 4 Lines 10-15 describe that the "process points" are combined into a vector.). 
Otte further still teaches comparing a current path with the reference path regions determined in the learning phase and defining a neuron to be hit with the aid of one of the reference path regions when the one threshold value is not exceeded in the check with neuron hit (Col. 2 Lines 55-56 "monitoring whether the trajectory remains within or deviates from the reference channel." The examiner notes only appears to be accomplished “…when the one threshold value is not exceeded in the check with the neuron hit…”). 
Otte, however, does not appear to explicitly disclose storing threshold values for Euclidean distances of the good states to neurons, to which the Euclidean distances are calculated, in the self-organizing map in the learning phase. 
Otte, also does not appear to explicitly disclose calculating the Euclidean distances of the current state vector to a neuron of the neurons determined as a neuron hit of the neurons hits and checking whether one of the threshold values determined in the learning phase is exceeded.  
Otte, does not appear to explicitly disclose determining a symptom vector from the current vector and either the neuron hit or the neuron to be hit, wherein the determining of the symptom vector is performed based on the one threshold value of the neuron, and wherein when the symptom vector is different from a zero vector, the process anomaly is flagged, and the symptom vector specifies the process anomaly.
Kumpulainen, however, does teach storing threshold values for Euclidean distances of the good states to neurons, to which the Euclidean distances are calculated, in the self-organizing map in the learning phase (Kumpulainen Section 2.2 “the improved method.”  “In local anomaly detection we form groups of [self-organizing map] SOM nodes and calculate the local anomaly threshold for each group…3. Set the anomaly threshold to predefined percentile of the distances from BMUs (quantization error) in each reference group. 4. For a sample to test, calculate the distance Dn+1 from its BMU, [the sample is] considered as an anomaly if it exceeds the local threshold…When new data are available, the distances from BMU are calculated for each data sample. The distances are compared to threshold in each reference group the BMU belongs to. If the threshold is exceeded, the sample is labeled as an anomaly…The anomaly threshold is calculated separately for each group.” Pg. 3846 Section 3.1 “Any method utilizing similarity measures, such as correlation or Euclidean distances, are directed affected by scaling…Euclidean distance, which is widely used in [Self Organizing Maps] SOM…” The examiner notes that using “Euclidean distance” as disclosed by Kumpulainen as the “distance” measure used in the method disclosed in section 2.2 would have been obvious because Euclidean distance, by definition, is the distance (or length) between two points in a space. Indeed, in Kumpluainen’s “improved method” the distance is between a sample point (first point) and its respective BMU (second point) in the self-organizing map (i.e. space). 
Therefore the examiner submits that calculating a local anomaly threshold which is based on a distance from a Best Matching Unit (i.e. the good state to neurons), and comparing the distances teaches “storing threshold values for Euclidean distances of the good states to neurons, to which the Euclidean distances are calculated, in the self-organizing map in the learning phase.”). 
Kumpulainen also teaches calculating the Euclidean distances of the current state vector to a neuron of the neurons determined as a neuron hit of the neurons hits and checking whether one of the threshold values determined in the learning phase is exceeded (Kumpulainen Section 2.2 “the improved method.”  “In local alculate the local anomaly threshold for each group…3. Set the anomaly threshold to predefined percentile of the distances from BMUs (quantization error) in each reference group. 4. For a sample to test, calculate the distance Dn+1 from its BMU, [the sample is] considered as an anomaly if it exceeds the local threshold…When new data are available, the distances from BMU are calculated for each data sample. The distances are compared to threshold in each reference group the BMU belongs to. If the threshold is exceeded, the sample is labeled as an anomaly…The anomaly threshold is calculated separately for each group.” The examiner notes that calculating a local anomaly threshold which is based on a distance from a Best Matching Unit (i.e. the good state to neurons) and calculating a distance between that and a new data sample teaches “calculating the Euclidean distances of the current state vector to a neuron of the neurons determined as a neuron hit of the neurons hits and checking whether one of the threshold values determined in the learning phase is exceeded.”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the Self Organizing Map as taught by Otte modified with the multiple calculated local thresholds as taught by Kumpulainen because this would reduce the number of false positives and would allow more sensitivity in specific areas, thus increasing accuracy (Kumpulainen Pg. 3842). 
The combination of Otte and Kumpulainen, however, do not appear to explicitly disclose: 
Determining a symptom vector from the current vector and either the neuron hit or the neuron to be hit, wherein the determining of the symptom 
Patan, however, does teach determining a symptom vector from the current vector and either the neuron hit or the neuron to be hit, wherein the determining of the symptom vector is performed based on the one threshold value of the neuron, and wherein when the symptom vector is different from a zero vector, the process anomaly is flagged, and the symptom vector specifies the process anomaly (Patan Chapter 7 Section 7.1  Simple Thresholding "To evaluate residuals and to obtain information about faults, simple thresholding can be applied. If residuals are smaller than the threshold value, a process is considered to be healthy, otherwise it is fault. For fault detection, the residual must meet the ideal condition being zero in the fault-free case and different from zero in the case of a fault.”
Note equation 7.1. and the r(k,θ) vector. This vector represents the “residuals”. Patan describes further (before equation 7.4) that “[t]he decision making algorithm compares the absolute residual value with is assigned threshold…” The examine notes that the residual vector r(k,θ) teaches “determining a symptom vector from the current vector and either the neuron hit or the neuron to be hit.” 
	Patan goes further (before equation 7.4) and recites “the diagnostic signal s(r) takes the value of one if the threshold value T has been exceeded. The examiner notes that the diagnostic signal, which is a comparison between the residual vector and “its [respective] assigned threshold” teaches “wherein the determining of the symptom vector is performed based on the one threshold value of the neuron.”) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the SOM (Self Organizing Map) as taught by the combination of Otte and Kumpulainen modified with the symptom vector as taught by Patan because would reduce the rate of “false alarms” (Patan Pg. 124 Section 7.1). 

With respect to Claim 13, the combination of Otte, Kumpulainen, and Patan teach acquiring and storing a respective duration of the good states in addition to the temporal sequence of neuron hits along a path in the learning phase (Otte Col. 7 Lines 38-41 "In the application phase, each respective current winner neuron at the time t0 is marked…if these winner neurons are connected to one another, a trajectory of the current process states over time (t0<t1<t2) is developed on the structured map." The examiner notes that storing the time and developing a trajectory of the process over time teaches “acquiring and storing a respective duration of the good states in addition to the temporal sequence of neuron hits along a path in the learning phase”). 
The combination Otte, Kumpulainen, and Patan, further teach using the respective duration of the good states to check a duration of the current states and thereby to identify the process anomaly when the one threshold value is not exceeded and the path does not deviate during the evaluation of the current process states (As an initial matter, the examiner notes the conditional language used in this claim. That is, the functionality of “check a duration of the current states and only required “when the one threshold value is not exceeded and the path does not deviate…” The examiner suggests amending at least this limitation such that functional steps are positively recited. 
Otte Col. 2 Lines 55-56 "monitoring whether the trajectory remains within or deviates from the reference channel." Col. 7 Lines 38-41 "In the application phase, each respective current winner neuron at the time t0 is marked…if these winner neurons are connected to one another, a trajectory of the current process states over time (t0<t1<t2) is developed on the structured map." The examiner notes that storing the time and developing a trajectory of the process over time teaches using the respective duration of the good states to check a duration of the current states and thereby to identify the process anomaly when the one threshold value is not exceeded and the path does not deviate during the evaluation of the current process states.). 
With respect to Claim 14, the combination of Otte, Kumpulainen, and Patan teach sampling processes of the technical facility at discrete regular time intervals (Otte Col. 6 Lines 44-45 "…a data server based on a computer of a process control system, periodically collect process values from a technical plant." Col. 4 See eq. (1) "In this way, it is possible to produce process vectors at each time tm…"). 
The combination of Otte, Kumpulainen, and Patan further teach acquiring and storing the number of hits of a respective neuron instead of the respective duration of the good states (Kumpulainen Section 2.2 Step 1 “Train SOM and drop out nodes that have less than a specified number of hits. The examiner notes that, necessarily, if a determination is made based on “the number of hits” then the number of hits on a node MUST have been determined. Therefore, at least Kumpulainen’s step 
The combination of Otte, Kumpulainen, and Patan, further teach performing a check with the aid of the respective number of hits with respect to the current states instead of a check on the duration of the current states (Kumpulainen Section 2.2 Step 1 “Train SOM and drop out nodes that have less than a specified number of hits. The examiner notes that, necessarily, if a determination is made based on “the number of hits” then the number of hits on a node MUST have been determined. The examiner further notes that dropping nodes that have less than a specified number of hits teaches “a check with the aid of the respective number of hits with respect to the current states instead of a check on the duration of the current states.” ). 
With respect to Claim 15, the combination of Otte, Kumpulainen, and Patan teach optimizing the self-organizing map (The examiner initially notes the extreme breadth of "optimizing". Otte Col. 8 Method Step 4 "Application -- On-line Optimization of the Process by Means of SOM."). 
The combination of Otte, Kumpulainen, and Patan further teach automatically calculating and storing the threshold values for the individual nodal points by a re-evaluation of good states (Kumpulainen Section 2.2 Pg. 3844 see “Adaptive Thresholds”. Specifically, the system of Kumpulainen looks at two quantization error values (e.g. Euclidean distances) from different points. Note from the “improved method” (see top of section 2.2.) this happens when a sample, or data, is input into the system. Comparing distances and calculating adaptive (e.g. changing or dynamic)  automatically calculating and storing the threshold values for the individual nodal points by a re-evaluation of good states). 
With respect to Claim 16, the combination of Otte, Kumpulainen, and Patan teach applying a tolerance value to the threshold values (Otte Col. 2 20-21 "…and reference channels with adjustable tolerance widths are displayed on the map." Col. 9 Lines 41-45 "This is because the reference channel corresponds to a reference model for the good states of a plant, including an adjustable tolerance band."). 

With respect to Claim 17, Otte teaches A diagnostic system comprising: a processor configured to: train a self-organizing map using historical process data as good states of the technical facility in a learning phase (Col. 2 Lines 42-50 "developing a self-organizing, neural network in a state space of a plant, on a basis of a self-organizing neural algorithm…producing a reference channel of permissible process events by projecting the plant states onto the neural map." Col. 9 Lines 42-45 "This is because the reference channel corresponds to a reference model for the good states of a plant, including an adjustable tolerance band.").
Otte further teaches determine and store reference path regions in a preparation step, wherein the reference path regions are defined with the aid of a temporal sequence of neuron hits in the self-organizing map and tolerances of the neuron hits in the learning phase (Col. 2 Lines 42-50 "developing a self-organizing, neural network in a state space of a plant, on a basis of a self-orgnaizing neural algorithm…producing a reference channel of permissible process events by projecting the plant states onto the neural map." Col. 7 Lines 67 - Col. 8 line 1. "A n this way, it is possible to produce process vectors at each time tm and to represent them...as a cloud of points, and this process a process trajectory." Col. 7 Lines 40-45 "If these winner neurons are connected to one another, a trajectory of the current process states over time...is developed on the structured map."). 
Otte further teaches evaluate current process data in the technical facility in the form of a state vector with the aid of the self-organizing map trained in the learning phase (Col. 4 Lines 15-19 "In this way, it is possible to produce process vectors at each time tm and to represent them...as a cloud of points, and this process a process trajectory." Col. 2 Lines 55-56 "monitoring whether the trajectory remains within or deviates from the reference channel." Col. 2 Lines 51-52 "Recording the process events by linking the neural map to the process." Further Note Col. 4 Lines 10-15 describe that the "process points" are combined into a vector.). 
Otte further still teaches compare the current path with the reference path regions determined in the learning phase and define a neuron to be hit with the aid of one of the reference path regions when the one threshold value is not exceeded in the check with neuron hit (Col. 2 Lines 55-56 "monitoring whether the trajectory remains within or deviates from the reference channel." The examiner notes monitoring a trajectory for deviations teaches comparing a current path (e.g. the trajectory) with the reference path regions (e.g. reference channel). The examiner notes the conditional language of this limitation that is this limitation and its functionality only 
Otte, however, does not appear to explicitly disclose store determined threshold values for Euclidean distances of the good states to neurons, to which the Euclidean distances are calculated, in the self-organizing map in the learning phase. 
Otte, also does not appear to explicitly disclose calculate the Euclidean distances of the current state vector to a neuron of the neurons determined as a neuron hit of the neurons hits and checking whether one of the threshold values determined in the learning phase is exceeded.  
Otte, does not appear to explicitly disclose determine a symptom vector from the current vector and either the neuron hit or the neuron to be hit, wherein the determining of the symptom vector is performed based on the one threshold value of the neuron, and wherein when the symptom vector is different from a zero vector, the process anomaly is flagged, and the symptom vector specifies the process anomaly.
Kumpulainen, however, does teach store determined threshold values for Euclidean distances of the good states to neurons, to which the Euclidean distances are calculated, in the self-organizing map in the learning phase (Kumpulainen Section 2.2 “the improved method.”  “In local anomaly detection we form groups of [self-organizing map] SOM nodes and calculate the local anomaly threshold for each group…3. Set the anomaly threshold to predefined percentile of the distances from BMUs (quantization error) in each reference group. 4. For a sample to test, calculate the distance Dn+1 from its BMU, [the sample is] considered as an anomaly if it exceeds the local threshold…When new data are available, the distances from BMU are The distances are compared to threshold in each reference group the BMU belongs to. If the threshold is exceeded, the sample is labeled as an anomaly…The anomaly threshold is calculated separately for each group.” Pg. 3846 Section 3.1 “Any method utilizing similarity measures, such as correlation or Euclidean distances, are directed affected by scaling…Euclidean distance, which is widely used in [Self Organizing Maps] SOM…” The examiner notes that using “Euclidean distance” as disclosed by Kumpulainen as the “distance” measure used in the method disclosed in section 2.2 would have been obvious because Euclidean distance, by definition, is the distance (or length) between two points in a space. Indeed, in Kumpluainen’s “improved method” the distance is between a sample point (first point) and its respective BMU (second point) in the self-organizing map (i.e. space). 
Therefore the examiner submits that calculating a local anomaly threshold which is based on a distance from a Best Matching Unit (i.e. the good state to neurons), and comparing the distances teaches “storing threshold values for Euclidean distances of the good states to neurons, to which the Euclidean distances are calculated, in the self-organizing map in the learning phase.”). 
Kumpulainen also teaches calculate the Euclidean distances of the current state vector to a neuron of the neurons determined as a neuron hit of the neurons hits and checking whether one of the threshold values determined in the learning phase is exceeded (Kumpulainen Section 2.2 “the improved method.”  “In local anomaly detection we form groups of [self-organizing map] SOM nodes and calculate the local anomaly threshold for each group…3. Set the anomaly threshold to predefined percentile of the distances from BMUs (quantization error) in each reference group. 4. calculate the distance Dn+1 from its BMU, [the sample is] considered as an anomaly if it exceeds the local threshold…When new data are available, the distances from BMU are calculated for each data sample. The distances are compared to threshold in each reference group the BMU belongs to. If the threshold is exceeded, the sample is labeled as an anomaly…The anomaly threshold is calculated separately for each group.” The examiner notes that calculating a local anomaly threshold which is based on a distance from a Best Matching Unit (i.e. the good state to neurons) and calculating a distance between that and a new data sample teaches “calculating the Euclidean distances of the current state vector to a neuron of the neurons determined as a neuron hit of the neurons hits and checking whether one of the threshold values determined in the learning phase is exceeded.”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the Self Organizing Map as taught by Otte modified with the multiple calculated local thresholds as taught by Kumpulainen because this would reduce the number of false positives and would allow more sensitivity in specific areas, thus increasing accuracy (Kumpulainen Pg. 3842). 
The combination of Otte and Kumpulainen, however, do not appear to explicitly disclose: 
Determining a symptom vector from the current vector and either the neuron hit or the neuron to be hit, wherein the determining of the symptom vector is performed based on the one threshold value of the neuron, and wherein when the symptom vector is different from a zero vector, the 
Patan, however, does teach determine a symptom vector from the current vector and either the neuron hit or the neuron to be hit, wherein the determining of the symptom vector is performed based on the one threshold value of the neuron, and wherein when the symptom vector is different from a zero vector, the process anomaly is flagged, and the symptom vector specifies the process anomaly (Patan Chapter 7 Section 7.1  Simple Thresholding "To evaluate residuals and to obtain information about faults, simple thresholding can be applied. If residuals are smaller than the threshold value, a process is considered to be healthy, otherwise it is fault. For fault detection, the residual must meet the ideal condition being zero in the fault-free case and different from zero in the case of a fault.”
Note equation 7.1. and the r(k,θ) vector. This vector represents the “residuals”. Patan describes further (before equation 7.4) that “[t]he decision making algorithm compares the absolute residual value with is assigned threshold…” The examine notes that the residual vector r(k,θ) teaches “determining a symptom vector from the current vector and either the neuron hit or the neuron to be hit.” 
	Patan goes further (before equation 7.4) and recites “the diagnostic signal s(r) takes the value of one if the threshold value T has been exceeded. The examiner notes that the diagnostic signal, which is a comparison between the residual vector and “its [respective] assigned threshold” teaches “wherein the determining of the symptom vector is performed based on the one threshold value of the neuron.”) 




Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Ippoliti, Dennis et al “An Adaptive Growing Hierarchical Self Organizing Map for Network Intrusion Detection.” NPL 2010. Similar inventive concept. 
2.Sarkis, Mira et al. “Online data fault detection in wireless sensor networks.” NPL 2012. Similar inventive concept.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/F.C.T./Examiner, Art Unit 2126 
                                                                                                                                                                                                                                                                                                                                                                                                      
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116